Title: General Orders, 11 May 1777
From: Washington, George
To: 



Head-Quarters, Morristown May 11th 1777.
Essex.Falmouth.


The 3rd 7th 11th & 15th Virginia Regts are to compose a Brigade, under the command of Brigadier Genl Woodford: And the 4th 8th 12th & 16th Virginia Regts, are to compose another, under the command of Brigadier Genl Scott.
Benjamin Day Esqr: is appointed Brigade Major, to Genl Woodford, and Samuel Shaw Esqr: is appointed Brigade Major, to Brigadier Genl Knox; both to be respected and obeyed as such.
A General Court Martial to sit, to morrow, at 9 o’clock, to try such prisoners, as shall be brought before them—All Evidences to attend.
